Citation Nr: 1818778	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-14 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES 

Entitlement to service connection for bilateral pes planus, with left foot arthritis.


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Appellant served on a period of active duty for training (ACDUTRA) from September 1999 to April 2000, with subsequent periods of ACDUTRA and inactive duty for training (INACDUTRA).
This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

In November 2017, the Appellant testified at a videoconference hearing before the undersigned.  A transcript of this hearing is of record. 

The RO originally denied the Appellant's service-connection claim for pes planus in a September 2010 rating decision.  The Appellant did not appeal.  The Appellant filed a claim to reopen in November 2012.  The Appellant has since submitted relevant official service department records that existed, but had not been associated with the claim file when the RO first decided his claim-in particular, a June 2009 DA Form 2173 indicating that the Appellant sustained injury in the line of duty manifested by pain in the feet.  As such, the claim need not be reopened, and the Board will reconsider the claim on its merits per the provisions of 38 C.F.R. § 3.156(c).   

During the pendency of the appeal, the Appellant filed a service-connection claim for an ankle disability, and the RO found in a December 2017 rating decision that this claim could not be adjudicated at the time because it was inextricably intertwined with the Appellant's service-connection claim for bilateral pes planus now on appeal.  As will be discussed below, the Board is awarding service connection for bilateral pes planus with left foot arthritis.  The issue of entitlement to service connection for a bilateral ankle disability is referred to the RO for continued review.  


FINDING OF FACT

Bilateral pes planus was noted at entrance to service, and it is at least as likely as not that the severity of the underlying disability associated with this condition was aggravated beyond its natural progression by service, to include development of left foot arthritis.

CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Appellant, the criteria for service connection for bilateral pes planus with left foot arthritis have been met.  38 U.S.C. §§ 1101, 1110, 1111, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the U. S. Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The term "active military, naval, or air service" includes: (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty and (3) any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty, or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6(a). 

With respect to a claim for aggravation of a preexisting condition during a period of ACDUTRA or INACDUTRA, the claimant must demonstrate both elements of aggravation-(1) that the preexisting disability permanently worsened in service, and (2) that such worsening was beyond the natural progression of the disease (i.e., such worsening was caused by service). Donnellan v. Shinseki, 24 Vet. App. 167, 174 (2010).  In such instances, the claimant is not entitled to the presumption of aggravation standard. See 38 U.S.C. § 1153; 38 C.F.R. § 3.306(a). The standard of proof for the claimant is the "benefit of the doubt" standard; thus, the claimant must only show that there is an approximate balance of positive and negative evidence to prevail on this matter. Donnellan, 24 Vet. App. at 174. There is no shifting burden to VA as there is when the presumptions of soundness and aggravation apply. Donnellan, 24 Vet. App. at 175.

It is undisputed that the Appellant's bilateral pes planus pre-existed service, as it was specifically noted on the Appellant's July 1999 enlistment examination, pertinently described at that time as being "mild" and "asymptomatic."  The Appellant contends that his pes planus was aggravated beyond its natural progression during his periods of ACDUTRA and INACDUTRA due to injuries sustained while performing training exercises, to include while running.  

A February 2000 service treatment report reflects that the Appellant complained about pain in both ankles, with the Appellant reporting that it hurt to walk and run.  The assessment at that time included sprained ankles and pes planus.  Subsequently,  a Physical Profile completed by a division surgeon in May 2005 noted that the Appellant was precluded from running or engaging in physical activity involving the feet due to pronated flat feet.  

The Appellant submitted private treatment reports reflecting treatment for foot pain in 2002 and 2003.  June 2002 and May 2003 private physician's statements noted that the Appellant's pronated flat feet was putting "extreme stress" on the ankles and that the Appellant was unable to run on a permanent basis.  Also of record are several statements from service members received in November 2012 attesting to witnessing the Appellant having difficulty performing military duties due to pain and other problems with his feet.

Reports from a March 2012 X-ray of the feet demonstrated angular pes planus, worse on the left foot, and degenerative joint disease of the talonavicular and calcaneal cuboid joint of the left mid foot.  A July 2015 X-ray of the left foot showed mild degenerative changes of the first metatarsal phalangeal joint and at the talonavicular joint. 

A DA Form 2173 dated in June 2009 notes that an injury was incurred in line of duty manifested by pain in the left ankle, feet, and toes.  Another DA Form 2173 coinciding with a period of ACDUTRA completed in November 2013 reflected a positive line of duty determination with respect to flat feet.  The medical officer who completed this form noted that "over the years," the Appellant developed degenerative joint disease "largely as a result of his flat feet."  He also stated as follows: 

Despite the use of orthotics and non steroidal anti-inflammatory drugs, this soldier's injury is continually aggravated during each battle assembly, especially those in which we go to the field or do physical training.  This condition is chronic. 

A November 2017 Physical Evaluation Board Proceeding found the Appellant to be unfit for continued military service due in pertinent part to pes planus in the right foot, and pes planus and degenerative arthritis in the left foot.  The Medical Board Proceeding completed prior to this determination specifically found that the Appellant's pes planus of the left foot was permanently aggravated by service.  

A September 2017 VA examination of the feet resulted in a diagnosis of bilateral pes planus with severe pronation and arthritis in the left foot.  

Based on review of the evidence showing (1) pes planus upon entry into service in 1999 that was "mild" and "asymptomatic"; (2) private treatment reports in 2002 and 2003 indicating that the Appellant's pes planus now precluded running; (3) a May 2005 Physical Profile completed in May 2005 indicating that the Appellant was precluded from running or engaging in physical activity involving the feet due to pronated flat feet; (4) a June 2009 service determination that the Appellant suffered injury to his feet and toes in the line of duty; (5) a November 2013 Line of Duty determination indicating that pes planus caused left foot arthritis, and was "continually aggravated" during each battle assembly, especially those involving going into the field or do physical training; (6) the recent findings of the Medical Board specifically noting permanent aggravation of left foot pes planus by service, and a discharge recommendation due to bilateral pes planus and left foot arthritis; (7) the September 2017 VA examiner's report confirming that the Appellant's pes planus disability is now "severe"; (8) and the lay statements of worsened symptoms observed by the Appellant and his fellow service members following injuries sustained during physical training exercises, the Board finds that the Appellant has shown that it is at least as likely as not, his pes planus permanently worsened beyond the natural progression of the disability as a result of injuries sustained during training periods.  Service connection for bilateral pes planus with left foot arthritis is granted.

ORDER

Service connection for bilateral pes planus with left foot arthritis is granted. 



____________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


